Citation Nr: 1824722	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  17-40 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2006 to December 2006; from November 2007 to March 2008; and from March 2009 to April 2010.  He had additional duty with the Puerto Rico Army Reserve National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  Service connection is currently in effect for obstructive sleep apnea evaluated as 50 percent disabling; migraine-type headaches evaluated as 30 percent disabling; lumbar myositis evaluated as 20 percent disabling; cervical myositis evaluated as 20 percent disabling; right (major) shoulder impingement syndrome evaluated as 20 percent disabling; right knee sprain residuals evaluated as 10 percent disabling; left knee patellofemoral syndrome evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; right knee instability evaluated as noncompensable; and allergic rhinitis evaluated as noncompensable.  The Veteran has a combined rating of 90 percent.  

2.  The service-connected disabilities are of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his education and work experience.  



CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C. § 1155, (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that a TDIU is warranted as his service-connected disabilities rendered him unemployable.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to make the Veteran unemployable without regard to either advancing age or the presence of any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341 (2017).  

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  

Service connection is currently in effect for obstructive sleep apnea evaluated as 50 percent disabling; migraine-type headaches evaluated as 30 percent disabling; lumbar myositis evaluated as 20 percent disabling; cervical myositis evaluated as 20 percent disabling; right (major) shoulder impingement syndrome evaluated as 20 percent disabling; right knee sprain residuals evaluated as 10 percent disabling; left knee patellofemoral syndrome evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; right knee instability evaluated as noncompensable; and allergic rhinitis evaluated as noncompensable.  The Veteran has a combined rating of 90 percent.  Therefore, the Veteran meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2016).  

The Veteran reported last working on a full-time basis in October 2014.  

The report of a February 2015 VA headache examination states that the Veteran's migraine-type headaches were manifested by "occipital pounding pain almost 3-4 times a week, 10/10 with associated nauseas and vomiting."  The examiner commented that the Veteran was unable to work when experiencing prostrating pain.  

The report of a February 2015 VA lumbar spine examination states that the Veteran's lumbar myositis alone limited him to a "full-time sedentary job with an ergonomic chair."  

The Veteran's service-connected disabilities have a combined 90 percent rating.  He has not worked on a full-time basis since October 2014.  VA examiners have concluded that the service-connected lumbar disability limits the Veteran to no more than sedentary employment and the service-connected headaches are productive of prostrating pain multiple times a week which preclude work altogether.  Based on the foregoing evidence, the Board finds that the service-connected disabilities render the Veteran to be unable to secure or follow a substantially gainful occupation.  Thus, a TDIU is warranted.  38 C.F.R. § 4.16 (2017).  



ORDER

A TDIU is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


